IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                            Assigned on Briefs January 31, 2003

               MARCUS N. LEWIS v. TENNESSEE DEPARTMENT
                         OF CORRECTION, ET AL.

                    Appeal from the Chancery Court for Davidson County
                      No. 00-2909-III   Ellen Hobbs Lyle, Chancellor



                      No. M2002-00608-COA-R3-CV - Filed May 20, 2003



PATRICIA J. COTTRELL, J. concurring.


         I concur in the result reached by the majority and write separately simply to assert the
position taken previously by this court that a prisoner’s allegations about procedural defects in prison
disciplinary board proceedings do not state a claim for relief unless the punishment resulting from
those proceedings imposes an atypical and significant hardship in relation to the ordinary incidents
of prison life, based upon Sandin v. Conner, 515 U.S. 472, 484, 715 S. Ct. 2293, 2300 (1995).
Consequently, Mr. Lewis’s complaint was subject to dismissal for failure to state a claim on that
ground only. Because the issue can be determined by an application of the law to the plaintiff’s
complaint, I find nothing inappropriate in meeting that complaint with a motion to dismiss for failure
to state a claim pursuant to Tenn. R. Civ. P. 12.

       I am cognizant, however, of the fact that a member of this panel has taken a different position
as to whether claims of procedural irregularities state a claim for relief under Tennessee law on
common law writ of certiorari. See Willis v. Tenn. Dep’t of Corr., No. M2000-01397-COA-R3-CV,
2002 Tenn. App. LEXIS 389 (Tenn. Ct. App. June 5, 2002) (perm. to appeal granted Dec. 9, 2002).
This position explains the concern of the author of the majority opinion with the response to the
complaint.



                                                       ____________________________________
                                                       PATRICIA J. COTTRELL, JUDGE